Title: Jefferson’s Notes from Condorcet on Slavery
From: Jefferson, Thomas,Condorcet, Marie Jean Antoine Nicolas de Caritat, Marquis de
To: 


Reflections on the Slavery of the Negroes by Mr. Schwartz, praetor of the holy gospel at Brienne, Member of the Economical society of B——
Epistle dedicatory to the Negro slaves.
 Tho’ not of your colour, my friends, I have ever considered you as my brethren. Nature has endowed you with the same genius, the same judgment, the same virtues as the Whites. I mean the Whites of Europe, for I would not insult you by a comparison with those of the islands. I know how often your fidelity, your probity, your firmness have put your masters to the blush. Were we to ‘seek a man’ in the Islands of America, it is not among the Whites we should find him.
Your suffrage gives no promotion, your patronage no pensions, you have not wherewithal to fee lawyers. No wonder then they are readily found to disgrace themselves by supporting your masters, and rarely to seek honor by defending you. There are countries even where it is not permitted to write in your favor. Those who return enriched by your labors and your sufferings are free to  insult you in lying libels: while no answer is permitted. Such is the idea of your masters as to the strength of their cause, such the consciousness of their humanity towards you. This injustice is to me an additional reason for vindicating in a free country the freedom of man.I am aware that this work will never be known to you, that the sweet solace of your blessings will be for ever witheld from me. But I shall have gratified a heart rent with your woes, and filled with indignation at the insolent and absurd sophisms of your tyrants. I shall employ in your defence reason, not eloquence: I shall insist on the laws of justice, not on the interests of commerce.
Your tyrants will say that my arguments are trite, my ideas chimerical. True, nothing more trite than the maxims of humanity and justice, nor more chimerical than the proposition that man should conform to them.
Preface of the Editors.
Mr. Schwartz having sent us his manuscript, we communicated it to Pastor B—— one of our partners, who gave for answer that it’s matter was very ordinary, it’s style incorrect, cold and inanimated; that it could not be sold, and would make no converts. We forwarded his observations to M. Schwartz who honoured us with the following letter.
Gentlemen
I am neither a Parisian wit paving my way to the French academy, nor an English politician, writing pamphlets in the hope of being elected to parliament, and bought by the court on the first change of ministry. I am but a plain man, speaking my opinion freely to the world, and not wondering that the world does not attend to me. I know that the truths I have urged are nothing new to enlightened minds: but I know too that if they were well impressed on the minds of the common mass of French, English, &c. the slavery of the negroes could not continue. It is very possible however that these reflections may be as little useful to mankind in general, as the sermons I have been preaching these 20. years have been to my parish. I am sensible of this. Yet it will not prevent my writing and preaching as long as I have either ink or utterance. Observe I did not propose to sell you my manuscript. I am not in want. I even relinquish to my parishioners the salary paid me by the public. I am told the Archbishops and Bishops of France do the same with their revenues since the year 1750. wherein they  declared solemnly in the face of all Europe, that their goods were the goods of the poor.
I have the honor to be with respect &c.
Signed Joachim Schwartz
 This letter seems to come from so good a man, that we have determined to print his work. We shall be in for the expences of impression, the reader that of his time.

 Table of contents
 1. Of the injustice of the slavery of negroes, considered with respect to their masters.
2. Excuses for the slavery of negroes.
3. Of the supposed necessity for the slavery of the negroes, considered with respect to the right which may result therefrom to their masters.
4. If one man can purchase another from himself.
5. Of the injustice of the slavery of negroes, considered with respect to the legislator.
6. Whether the indigo and sugar colonies cannot be cultivated without negro slaves?
7. That the slavery of negroes should be abolished, and that their masters have no right to indemnification.
8. An examination of the reasons which may hinder the legislative power of those states wherein the slavery of the blacks is tolerated, from fulfilling by a law of general emancipation the duty of justice which obliges them to restore them to liberty.
9. How to abolish the Slavery of the negroes by degrees.
10. Plans for the mitigation of the slavery of the negroes.
11. The means of cultivation after the abolition of slavery.
12. Answer to some arguments used by the partisans of slavery.

Reflections of the slavery of Negroes.
Of the injustice of the slavery of negroes considered with respect to their masters.
To reduce a man to slavery, to buy him, to sell him, to retain him in servitude are real crimes, crimes worse than theft. In fact the slave is despoiled not only of all property moveable and immoveable but of the faculties of acquiring it, of property in his time, in his strength, of whatever nature has endowed him with to preserve his life or to satisfy his wants. To this wrong is added that of taking from the slave the right to dispose of his person.

Either there is no moral law, or this principle must be admitted. Whether the public opinion brands with infamy, or not, this species of crime, whether the law of the land tolerates it or not, neither the public opinion nor the law of the land can change the nature of actions. Were it the opinion of all mankind, were all human nature collected, with an unanimous voice to pronounce this law, yet a crime must for ever remain a crime.
We shall often compare together in the sequel the action of theft and that of reducing a man to slavery. Tho the first of these crimes be much the least, yet they have great relations with one another. And as the one is the crime of the stronger, and theft that of the weaker party, we find all the questions on theft decided to our hand, and on sound principles, by all the moralists, while the other crime has not even a name in their books. We must except however the taking another’s property by force of arms, which is called conquest, and some other species of robbery, where it is in like manner the stronger which despoils the weaker party. Moralists are equally silent on those crimes as on that of reducing man to slavery.
2. Excuses for the slavery of the Negroes.
It is said, in excuse for the slavery of the negroes purchased in Africa, that these wretches are either criminals condemned to capital punishment, or prisoners of war who would be put to death if they were not purchased by the Europeans.
With the help of this reasoning, some writers represent to us the Negro trade as almost an act of humanity. But we will observe
1. That this fact is neither proved nor probable. Is it pretended that before the Europeans adopted the practice of purchasing Negroes, the Africans put to death all their captives? That they murdered not only married women, as was said of some Eastern Lords, but unmarried girls, which was never said of any nation? That were we not to go to Africa in quest of Negroes, the Africans would murder the slaves they have at this time in readiness for us? That both parties would rather murder than exchange their prisoners? To gain credit to improbable facts needs respectable testimony: but we have only that of persons employed in the commerce of negroes. I have never had opportunities of knowing them, but I know that among the Romans, their name was a name of reproach.

2. Though we save the life of the Negro we purchase, we are still criminal in buying him, if we do it with a view to sell or to reduce him to slavery. It is precisely the action of a man who robs the wretch he has rescued from assassins. Or if we are to suppose that it is the Europeans who have decided the Africans no longer to kill their prisoners, it is the action of a man, who persuades a robber not to kill a traveller but to join with him in plundering him. Will it be pretended in either of these cases that he is not a robber? He who parts with his property to ransom another from death has certainly a claim on the property or even on the labour of that other, leaving to him in the first place his necessary subsistance. But he cannot without injustice reduce him to slavery. We may acquire rights over the future property of another, but never over his person. One man may have a right to force another to labour for him, but not to obey him.


   
   The name signified at first only a merchant of slaves, but as they sold handsome slaves to the voluptuaries of Rome, it acquired at length another signification. It is a necessary consequence of the trade of slave merchant. Accordingly this profession has been always infamous, even in those countries barbarous enough not to consider it as criminal.


